Citation Nr: 0719044	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-40 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection of a psychiatric 
disability other than PTSD. 

3.  Entitlement to service connection of a bilateral knee 
condition. 

4.  Entitlement to service connection of a thyroid condition.  

5.  Entitlement to service connection of hypertension.

6.  Entitlement to service connection of "high 
cholesterol".  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 until 
September 1975.  

In August 1999 the RO received the veteran's claim of 
entitlement to service connection of a psychiatric disability 
other than PTSD.  In December 2000, the RO received the 
veteran's claim of entitlement to service connection of PTSD.  
A May 2001 rating decision denied the veteran's claims.  
However, the veteran did not receive notice of the May 2001 
denial.  

In August 2003, the RO received the veteran's claims of 
entitlement to service connection of a bilateral knee 
condition, a thyroid condition, hypertension and a disability 
characterized as "high cholesterol".

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied each of the veteran's 
claims and provided the veteran with notice of the denial of 
his claims of entitlement to service connection of PTSD and a 
psychiatric disability other than PTSD.     

Issues not on appeal

In November 2004, the veteran submitted correspondence 
indicating that he was seeking entitlement to service 
connection of unspecified disabilities claimed as secondary 
to herbicide exposure.  A claim for service connection of 
unspecified disabilities claimed as secondary to herbicide 
exposure was also noted by the veteran's representative in 
written argument dated April 2007.   A review of the claims 
folder indicates that no claim for conditions secondary to 
herbicide exposure has been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Board cannot adjudicate 
that matter in the absence of a RO decision.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993). Accordingly, 
the matter is returned to the RO for appropriate action.  


FINDINGS OF FACT

1.   The objective evidence of record does not show that the 
veteran engaged in combat or that any stressors claimed by 
the veteran have been verified. 

2.  The weight of the competent and probative medical 
evidence of record is against a finding that the veteran 
carries a confirmed diagnosis of PTSD.     

3.  A psychiatric disability other than PTSD did not manifest 
during service or within one year after service. 

4.  The veteran did not incur an injury to his knees nor was 
he diagnosed with any disease of the knees, including 
degenerative joint disease, during service or during the year 
after the veteran's separation from service.   

5.  A disease of the thyroid was not diagnosed during 
service.  

6.  The medical evidence of record does not include a current 
diagnosis of hypertension. 

7.  High cholesterol is a laboratory finding, not a 
disability. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110; 1131 (West 2002); 38 U.S.C.A. 
§§  3.303; 3.304(f) (2006).  

2.  A psychiatric disability other than PTSD was not incurred 
in or aggravated by service, and such may not be presumed.    
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002);  38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2006).  

3.  A disability of the knees was not incurred or aggravated 
by in service, nor may it be presumed to be.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 U.S.C.A. §§  3.303, 3.307, 3.309 (2006).  

4.  Hyperthyroidism is not related to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 U.S.C.A. § 3.303 (2006).  

5.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 U.S.C.A. 
§§  3.303, 3.307; 3.309 (2006).  

6.  Service connection may not be granted for "high 
cholesterol".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 U.S.C.A. §  3.303 (2006).  
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of a 
variety of conditions to include PTSD, a psychiatric 
disability other than PTSD, a bilateral knee condition, a 
thyroid condition, hypertension and "high cholesterol".  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
September 26, 2003.   The letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that if he wished VA 
to obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them and also specifically 
informed him of the elements which make up a successful claim 
of entitlement to service connection.    
 
Finally, the Board notes that the September 2003 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter advised the veteran that if no further 
evidence or information was available, he should advise VA.  
Additional notice regarding the veteran's right to submit or 
describe any additional evidence was provided in a March 2006 
letter.  In response to that letter the veteran submitted 
correspondence which stated that he knew of no further 
evidence which could support his claims.  These requests 
comply with the "give us everything you've got" 
requirements of 
38 C.F.R. § 3.159 (b) in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In any event, the veteran received specific notice regarding 
degree of disability and assignment of effective date by a 
March 2006 letter.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, service personnel records, 
VA treatment records, private treatment records, correctional 
treatment records and Social Security Administration (SSA) 
records.  

In May 2001, the veteran was afforded a VA compensation and 
pension examination concerning his psychiatric claims.  

With respect to the veteran's claims of entitlement to 
service connection for his claimed medical conditions, the 
Board is aware that there is of record no relevant VA 
examination or nexus opinion.  The Court has held that, in 
situations in which there is competent evidence of a current 
disability and evidence indicating an association between the 
claimant's disability and his active service, under 
38 U.S.C.A. § 5103A VA is to obtain a medical opinion as to 
whether there is a nexus between that disability and his 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The facts of this case are different than the facts 
in Charles, however, in that competent and probative evidence 
of a current disability or in-service incurrence is lacking.  
Specifically, there is no objective evidence of the in-
service incurrence of degenerative joint disease, 
hypertension, or a thyroid condition; moreover, there is no 
competent medical evidence of any disability manifested by 
"high cholesterol".  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim, and he has been ably represented by his service 
organization.  The veteran was scheduled for a Travel Board 
hearing in May 2006; he failed to report for the hearing.  

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

For certain chronic disorders, to include psychosis, 
arthritis and hypertension, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

1.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

As an initial matter, the Board observes that the RO has 
separately adjudicated the issues of entitlement to service 
connection for PTSD and service connection for psychiatric 
disability other than PTSD.  The board will do likewise.  As 
is discussed immediately below, claims involving PTSD are 
subject to somewhat different VA regulations.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out immediately above.

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2005); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). Moreover, a medical opinion diagnosing post- 
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors. See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.



Factual Background

Over time, the veteran's presentation of his claimed 
stressors have undergone radical changes.  Additionally, the 
veteran's mental health records show treatment over a 
thirteen year period and contain diagnoses of various 
conditions.   Given the state of the record, in the interest 
of clarity a factual background will be presented.  

The veteran's service personnel records have been obtained, 
as well as his 
DD Form 214.  The veteran served in the United States Air 
Force as a ground crew member.  Foreign service was limited 
to service in the Philippines.  There is no evidence of 
service in the Republic of Vietnam.  The veteran was not 
awarded a Vietnam Service Medal indicating service in Vietnam 
or any decoration indicative of combat.

There is little evidence for the period from the veteran's 
separation from service in 1975 to 1992.  It appears from the 
record that this period was marked by sporadic employment and 
alcohol drug abuse.

A November 1992 psychological examination failed to diagnose 
PTSD.  Psychoactive substance dependence was diagnosed.  
November 1992 hospital admission records carry a diagnosis of 
cocaine dependency with no indication of any PTSD or 
complaints of in-service stressors.  

An April 1993 psychological evaluation was undertaken in 
support of the veteran's claim for Social Security 
Administration Disability benefits.  The evaluation included 
objective testing and an interview.  At that time the 
veteran's diagnoses were listed as alcohol dependence, 
severe; cocaine dependence, severe; opioid dependence, 
severe; cannabis dependence, severe; Phencyclidine 
dependence, severe; and major depression, moderate.  
 
An April 1994 VA examination diagnosed multisubstance drug 
abuse and alcoholism.  There was no indication of PTSD or any 
complaint of PTSD stressors.  

An August 1996 consultative examination was undertaken 
incident to the veteran's claim for SSA benefits.  The 
veteran was noted to be a "poor historian."  Evidently for 
the first time, the veteran stated that he suffered from PTSD 
and claimed stressful events in service to include the 
exposure to injured persons and combat.  The examiner noted a 
"possible" diagnosis of PTSD, with the note that the 
diagnosis could not be confirmed unless the veteran's service 
records were obtained and combat could be confirmed.  Drug 
and alcohol dependence was diagnosed and possible substance-
abuse persisting dementia was noted.  

Between June and September 1997 the received in-patient 
treatment at VA.  The diagnosed condition was drug addiction.  
Records from that time do not show any indication of any 
mental health complaint related to events in service.  
 
In July 1999 sought service connection of a psychiatric 
disability.  At that time, he denied any exposure to combat 
or service in Vietnam.  His stressors were described as 
assisting incoming wounded and loading body bags for 
transport to the morgue.  He also asserted he was traumatized 
by wounds suffered by a friend identified as "Fred".      

Between November 2000 and December 2000 the veteran received 
in-patient PTSD treatment from VA.  Per the treatment notes, 
this was the veteran's initial treatment for PTSD symptoms.  
At that time, he described his stressors as "participation 
in the evacuation out of Saigon," handling of body bags to 
include exposure to body parts, "evacuating under 
fire...exposure and induction into illegal activities supported 
by his superiors."  He further noted the trauma of the 
injuries suffered in an aircraft accident by his friend, now 
identified as "Melvin."  PTSD was diagnosed.  

In May 2001, the veteran was referred for a VA examination.  
With the exception of the SSA records, the VA examiner 
reviewed all of the records listed above and conducted an 
interview with the veteran.  At that time, the examiner noted 
the discrepancies and the changing nature of the veteran's 
account of his claimed stressors.  The examiner further noted 
the veteran's changing presentation regarding his substance 
abuse, employment history and criminal history.  The examiner 
additionally noted that the veteran's statements of his PTSD 
symptomatology were also vague and inconsistent.  The 
examiner specifically noted that the veteran's presentation 
of symptoms did not meet the criteria for a PTSD diagnosis.  
Instead, the examiner concluded that the veteran's primary 
problem was cocaine abuse with drug-induced mood disorder.  

The veteran was subsequently incarcerated.  Correctional 
medical records show the veteran's self report of a PTSD 
diagnosis and referral to a prison-based PTSD group.  A 
November 2002 treatment record carries the diagnosis of PTSD, 
but notes that the veteran has refused to describe his 
stressors to the recording clinician.  

In October 2003, the veteran described his stressors as 
having been fired "upon by gunshot and mortar" while in 
various aircraft and exposure to "dead bodies dropping out 
of body bags."

Analysis

The veteran is seeking entitlement to service connection of 
PTSD.  For the reasons set out immediately below, the Board 
has determined that none of the criteria for entitlement to 
service connection of PTSD have been met.  

With respect to element (1), current disability, the current 
existence of PTSD, there are numerous opinions of record, 
some of which refer to PTSD but many do not.  
By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical             expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

VA treatment records from November 2000 to the present show a 
diagnosis of PTSD and the veteran's 2002 correctional 
facility treatment records also show a diagnosis of PTSD.  
However, in light of the record as a whole those diagnoses 
are accorded little weight of probative value.  
 
With respect to the diagnosis of PTSD during the veteran's 
November 2000 in-patient hospitalization, the reasons and 
bases supporting the diagnosis later in the veteran's 
treatment are not indicated.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [whether the physician provides 
the basis for his/her opinion goes to the weight or 
credibility of the evidence].  It is clear from the record 
that the diagnosis accorded to the veteran in November 2000 
was based solely on the veteran's then-current presentation 
of his history.  This history is patently unbelievable.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability. 

The veteran's service personnel records have been obtained.  
These records clearly indicate that the veteran's overseas 
service limited to the Philippines, and that he never served 
in the Republic of Vietnam.  Nor is there any objective 
evidence that the veteran participated in combat.  The 
service records far outweigh the veteran's recent statements 
to the effect that he was exposed to combat or present at the 
evacuation of Saigon.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

Moreover, the Board notes that the veteran's self-interest 
must be considered in evaluating his recent statements that 
he served in Vietnam and is a veteran of combat.  The Board 
finds the veteran's statements, to the effect that he had 
Vietnam combat exposure, made as it is in connection with a 
claim for monetary benefits from the government, to be self 
serving and utterly lacking in credibility.   
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

The Board is of course aware of the veteran's mental illness, 
which includes severe polysubstance abuse and diagnosed drug-
induced dementia/mood disorder.  He has been consistently 
described as a poor historian.  

Thus, although the veteran may or may not be sincere in his 
reports of Vietnam service, the objective evidence 
unequivocally demonstrates that he did not serve in Vietnam 
and that he was not a veteran of combat.

Any PTSD diagnosis (that is to say, all of the diagnoses of 
record) which are based on the veteran's stories are lacking 
in probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  In this case, the veteran's assertions that he was 
exposed to combat in Vietnam and was present in Vietnam which 
were relied upon by the treating professionals during the 
November and December 2000 in-patient treatment are 
manifestly disputed by the official evidence of record.  

In short, the medical opinion diagnosing PTSD contained in 
the veteran's November-December 2000 hospitalization is 
premised on the veteran's false presentation of his in-
service experiences.   Therefore, the diagnosis is afforded 
no weight of probative value.  The subsequent diagnoses in 
the VA treatment records and the correctional treatment 
records are merely reflections of a historical report of 
diagnosis.  

Specifically with respect to the veteran's correctional 
facility records, as noted by the treating professional in 
November 2002, the veteran declined to discuss his PTSD 
stressors in any kind of detail, referring noting only to 
"Vietnam" experiences.  

Accordingly, the PTSD diagnoses in the record are all based 
upon the veteran's  flagrantly incorrect presentation of his 
military history.  The Board accords all of these diagnoses 
no weight of probative value.  

In contrast to the records discussed above, there exists in 
the record a larger body of medical evidence which does not 
diagnose PTSD.  These record include April 1994 and May 2001 
VA Compensation and Pension examinations; mental health 
treatment records from 1992 through 2000; and two mental 
health evaluations undertaken in 1993 and 1996 respectively 
incident to the veteran's claim of entitlement to SSA 
benefits.  Each of these records clearly indicate that the 
veteran's underlying mental health disabilities do not 
include diagnoses of PTSD, and instead involve his long-
standing, debilitating polysubstance abuse.  

The Board is particularly persuaded by the results of the May 
2001 VA examination and the 1993 and 1996 SSA evaluations.  
Specifically, the May 2001 VA examination was undertaken 
based upon a review of the veteran's prior treatment records, 
including his chemical dependency treatment from 1992 to 
1999; the results of prior objective testing; and the 2000 VA 
in-patient PTSD treatment and diagnosis.  Based upon a review 
of the evidence of record as well as an interview with the 
veteran, the examiner concluded that the veteran's varying 
descriptions of his claimed stressors was not consistent with 
PTSD and further that substance abuse was the primary mental 
health diagnosis.   This conclusion appears to be congruent 
with the evidence of record, which in fact shows significant 
substance abuse as well as varying stories spun by the 
veteran. 

The SSA evaluations in 1993 and 1996 both involved objective 
psychological testing.  Based upon meeting with the veteran 
and the objective testing, PTSD was not diagnosed.  
Specifically, the August 1996 examiner noted that PTSD was 
"possible" but that no diagnosis should be rendered without 
review of the veteran's service records.  The examiner was 
able to confirm a diagnosis of drug and alcohol dependence 
the effects of which were considered by the examining 
psychiatrist to be serious enough to cause significant 
cognitive disruption and damage.  The April 1993 evaluation 
diagnosed no fewer than five separate chemical dependencies.    

The results of these evaluations, which point to 
polysubstance abuse, not PTSD, as the source of the veteran 
mental problems, are consistent with the treatment records 
from 1992 to the present, which show the veteran's ongoing 
struggles with chemical dependency.   

Accordingly, the Board places great weight of probative value 
on the volume of evidence (including the May 2001 VA 
examination, May 1994 VA examination, the 1992 to 2000 
treatment records and the SSA records) which decline to 
diagnose PTSD.  A preponderance of the competent and 
probative medical evidence of record evidence is against a 
conclusion that the veteran has PTSD.

Accordingly, element (1) is not met and the claim fails on 
that basis.    

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For the sake of completeness, the Board will also discuss the 
remaining two 38 C.F.R. § 3.304(f) elements.

Turning to the matter of stressors, there is no objective 
evidence to show combat participation by the veteran.  The 
Board acknowledges that the veteran currently asserts combat 
exposure.  However, as discussed in detail above, the 
veteran's statements on this point are lacking credibility 
and stand in contrast to the official record.  

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
this regard, the veteran's own contentions and/or testimony 
are insufficient, standing alone, to verify his stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).
   
The veteran has described his non-combat stressors as 
including having to load dead bodies that had been 
transported from Vietnam to the veteran's duty station in the 
Philippines for transport home.  He has at times asserted 
that he saw only body bags and has at other times asserted 
that body parts fell out of bags, traumatizing him.  He also 
contend that a friend of his, variously named "Fred" or 
"Melvin", was severely injured, traumatizing him (the 
veteran).

Given the vague and changing nature of the veteran's 
presentation, there are no specific stressors to 
corroborate.  The veteran's statements as to seeing body 
parts at unspecified times and places, is not amenable to 
verification.  So is the story concerning "Fred" or 
"Melvin" (no last name, date or place of incident 
provided).  The veteran has had ample opportunity to describe 
his alleged stressors with particularity.  He has not done 
so.  In the absence of any specific information, it is clear 
that any attempt on the part of VA to verify the alleged 
stressors would be an exercise in futility. 

The existence of a verified stressor is therefore not met.  
The claim fails on that basis as well. 

Considering the final element, a competent medical opinion 
which links PTSD to a verified stressor, as discussed above, 
the preponderance of the medical evidence demonstrates that 
the veteran does not suffer from PTSD.  The Board places no 
weight of probative value on the December 2000 psychotherapy 
note because the December 2000 diagnosis relies on Vietnam-
related stressors.  As discussed at length above, the 
objective documentation contradicts the veteran's assertions 
that he was ever in Vietnam.  A medical opinion diagnosing 
PTSD does not provide its own verification of the occurrence 
of the claimed in-service stressors.  See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).    

Therefore, competent medical nexus evidence is also not 
shown.  

In summary, for reasons and bases expressed above, the Board 
concludes that all three elements under 38 C.F.R. § 3.304(f) 
have not been satisfied.  A preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  

2.  Entitlement to service connection of a psychiatric 
disability other than PTSD. 

The veteran is seeking entitlement to service connection of a 
psychiatric disability other than PTSD, variously claimed as 
manic depression, bipolar disorder and schizophrenia.  

Analysis

In the interest of clarity a Hickson analysis will be 
applied.  

The veteran's various treatment records show diagnosis of a 
variety of psychiatric disabilities.  Hickson element (1), 
current disability, has arguably been met. 

The Board notes that the veteran's primary mental health 
diagnoses appear to be substance abuse-related, including 
substance-induced dementia.  To the extent that the veteran 
suffers from chemical dependency and related disorders, the 
law and regulations provide that compensation shall not be 
paid if disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  

Turning next to in-service incurrence of disease or injury, 
the Board will separately discuss disease and injury.  

With respect to disease, there is no indication in the 
veteran's service medical records that he was treated for any 
mental health condition during service.  No such treatment 
record is found in the veteran's service medical records, and 
no such reference was made in the veteran's service personnel 
records.  In fact, the August 1975 separation examination 
contained the specific notation "no overt psychiatric 
disorder noted."  In-service incurrence of disease is 
therefore not met.  

The veteran himself has at times claimed that he was treated 
for psychiatric problems in service.  As with the veteran's 
contentions as to Vietnam service and combat, the Board finds 
these to be inconsistent with the objective, contemporaneous 
medical evidence and considers them to be utterly 
implausible.

In addition, no psychosis was manifested within the one year 
presumptive period after service.  See 38 C.F.R. § 3.309(a) 
(2006).  The veteran's mental health problems were initially 
diagnosed in 1992, almost two decades after he left military 
service.

Concerning in-service incurrence of injury, as discussed in 
detail above, the veteran has presented a series of 
statements to the effect that he was subject to psychological 
injury during service.  There is no objective evidence 
supporting these claims.  The veteran's self-serving 
statements lack credibility.   

Element (2) is therefore not met and the benefits sought on 
appeal are therefore denied.  

Concerning element (3), medical nexus, there is not of record 
any competent medical evidence which seeks to link any 
diagnosed mental health disability other than PTSD to the 
veteran's service.  To the extent that medical evidence 
discusses the source of the veteran's mental health 
complaints, this evidence is manifestly against the veteran's 
claim, as it indicates that the veteran's mental health 
problems stem from substance abuse.  See, e.g., the May 2001 
VA examination and the August 1996 SSA psychiatric report.  
As noted above, may not be granted service connection based 
on substance abuse.  Accordingly, element (3) is also not met 
and the claim fails on that basis as well. 

In summary, for reasons and bases stated above, the board 
concludes that the evidence of record is against a finding 
that the veteran's current psychiatric disability is related 
to his military service.  The benefits sought on appeal are 
therefore denied.  

3.  Entitlement to service connection of a bilateral knee 
condition. 

The veteran is seeking entitlement to service connection of a 
bilateral knee condition.  He contends that he suffered 
permanent residuals of an in-service accident, which he 
describes as having occurred in either 1972 or 1973, in which 
a 50 or 60 pound bomb was purportedly dropped on his knees.  
For the reasons set out immediately below, the Board has 
determined that the criteria for the entitlement to service 
connection have not been met. 

Turning to the first element of entitlement to service 
connection, current disability, the veteran's VA treatment 
records and correctional department treatment records 
indicate a diagnosis of bilateral degenerative joint disease 
of the knees.  Element (1) is therefore met.
 
Regarding in-service incurrence of disease or injury, once 
again the Board will separately discuss disease and injury. 

Regarding in-service incurrence of disease, there is no 
indication of any in-service treatment for any disease of 
impacting the knees.  At the time of the veteran's separation 
from service, there was no indication of any musculoskeletal 
problem and there was no indication of a diagnosis of 
degenerative joint disease of the knees. 

Furthermore, the presumptive provisions contained in 
38 C.F.R. § 3.309(a) have not been met in this case, as, 
there is no evidence of degenerative joint disease 
(arthritis) of the knees for many years after service.  
Medical reports assembled between 1993 and 1996 in support of 
the veteran's application for Social Security Disability 
benefits contain no mention of any disability in the 
veteran's knees.  Further, no knee disability was noted at 
the time that entitlement to non-service connected pension 
was established in July 1994.  According to a May 2001 VA 
examination, the veteran did not seek treatment for 
complaints relative to his knees until 1999 (after suffering 
a traumatic injury to his left knee, over two decades after 
service and long after the expiration of the one year 
presumptive period).     

With respect to in-service knee injury, the veteran's service 
medical records are pertinently negative for any indication 
of any injury to the veteran's knees.  
The Board is aware of the veteran's contention that an in-
service injury to his knees did occur; however, there is no 
evidence in the service medical records of this injury.  The 
Board finds the service medical records far outweigh the 
veteran's recent statements to the effect that an injury 
occurred during service.  See Curry, supra.  Accordingly, in-
service incurrence of injury is not shown.  

The preponderance of the evidence is against a showing of in-
service incurrence of disease, including during the one year 
presumptive period, or injury.  Therefore, element (2) has 
not been met and the claim fails on that basis.

Concerning Hickson element (3), medical nexus, in the absence 
of an in-service incurrence of disease or injury during 
service a relationship between the current condition and 
service cannot exist.  No competent medical evidence has been 
offered to this effect.  

To the extent that competent medical evidence exists, it is 
against the veteran's claim.  The May 2001 VA examiner 
determined that the veteran's left knee complaints were 
"directly related" to the 1999 accident and that with 
respect to the bilateral knee condition "there is no 
evidence of any" relationship between the veteran's current 
knee complaints and military service.  Accordingly, element 
(3) is also not met and the claim fails on that basis as 
well.  

The criteria for entitlement to service connection of a 
bilateral knee condition are not met.  The benefits sought on 
appeal are denied.  

4.  Entitlement to service connection of hypothyroidism.  

Analysis

The veteran is seeking entitlement to service connection of a 
thyroid condition.  For the reasons set out below, the Board 
has determined that the criteria for the establishment of 
service connection have not been met. 

In the interest of clarity of a Hickson analysis will be 
employed.  Concerning, element (1), current disability, a 
March 2001 VA treatment record shows a current diagnosis of 
hypothyroidism.   This element is therefore met. 

Turning to element (2), in-service incurrence of disease or 
injury, the Board has reviewed the veteran's service medical 
records.  Those records are pertinently negative for any 
indication of any finding relating to the veteran's thyroid 
during service, let alone any diagnosis of hypothyroidism.  
All indications from the medical evidence of record are that 
the veteran's hypothyroidism did not manifest until many 
years after service.  Accordingly, element (2), in-service 
incurrence of disease or injury, is not met.  The claim fails 
on that basis alone.  

As discussed above, in the absence of in-service incurrence 
of disease or injury, logically, it follows that there can be 
no nexus.  Further, there is no competent medical evidence in 
the claims folder which relates the veteran's hypothyroidism 
to any events in service.  Accordingly, element (3), medical 
nexus is also not met and the claim fails on that basis as 
well. 

For the reasons and bases set out above the criteria for the 
entitlement to service connection have not been met.  The 
benefit sought on appeal is denied.  

5.  Entitlement to service connection of hypertension.

Relevant law and regulation

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

With respect to Hickson element (1), the medical evidence of 
record does not indicate that the veteran has been diagnosed 
with hypertension.  

Hypertension is not noted in the veteran's VA treatment 
records or in the correctional medical records.  To the 
extent that the veteran himself contends that he suffers from 
hypertension, this is not supported by the medical evidence 
of record.  It is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists]. A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

The Board therefore concludes that as the first element of 
establishment of entitlement to service connection, existence 
of a current disability, is not satisfied, and the veteran's 
claim fails on that basis.

The Board additionally observes that hypertension was not 
diagnosed in service or within the one year presumptive 
period after service.  The veteran's blood pressure on 
separation examination in August 1975 was 115/84.  Moreover, 
in the absence of hypertension now and in the absence or 
hypertension or elevated blood pressure readings in service,  
medical nexus would be an impossibility

All three elements have not been met.  A preponderance of the 
evidence is against the veteran's claim.  The benefit sought 
on appeal is accordingly denied. 

6.  Entitlement to service connection of "high 
cholesterol".  

The veteran has also claimed entitlement to service 
connection of "high cholesterol".  

There are recent laboratory reports of increased cholesterol 
levels.  However, an elevated cholesterol level represents 
only a laboratory finding, and is not considered to be an 
actual disability in and of itself for which VA compensation 
benefits are payable. See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  

Moreover, the medical evidence of record does not identify 
any diagnosed disability which is related to or caused by 
increased cholesterol levels.  The veteran himself does not 
allege that he has heart disability or any other disability 
due to hypercholesterolemia.    

In short, "high cholesterol" is not a disability for VA 
compensation benefits purposes.  In the absence of any 
currently diagnosed disability, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  

Accordingly, service connection of "high cholesterol" 
cannot be granted, and the benefit sought on appeal is 
denied.  


ORDER

Entitlement to service connection of PTSD is denied.  

Entitlement to service connection of a psychiatric disability 
other than PTSD is denied. 

Entitlement to service connection of a bilateral knee 
condition is denied. 

Entitlement to service connection of hypothyroidism is 
denied.  

Entitlement to service connection of hypertension is denied.

Entitlement to service connection of "high cholesterol" is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


